UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDALL K. TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Robert C. Chambers,
Chief District Judge. (6:12-cr-00135-1)


Submitted:   July 2, 2013                        Decided:   July 18, 2013


Before MOTZ and      DIAZ,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin, II, United States Attorney, Lisa G. Johnston, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randall Keith Taylor pled guilty, without a written

plea agreement, to failure to register as a sex offender, in

violation     of   18    U.S.C.     §    2250      (2006).       The    district       court

sentenced Taylor to eighteen months’ imprisonment and fifteen

years’ supervised release.                On appeal, Taylor argues that his

fifteen-year       term      of    supervised            release     is     procedurally

unreasonable       because    the       district      court     failed      to    make    an

individualized      assessment          and    that      his   fifteen-year       term    of

supervised release is substantively unreasonable because it is

greater than necessary to achieve the purposes of sentencing.

We affirm.

              A “term of supervised release . . . [is] part of the

original sentence,” United States v. Evans, 159 F.3d 908, 913

(4th Cir. 1998), “and is reviewed for reasonableness.”                              United

States v. Preston, 706 F.3d 1106, 1121 (9th Cir. 2013); see Gall

v.   United    States,    552     U.S.    38,      46,    51   (2007)     (stating       that

appellate review of sentence is for abuse of discretion).                                 We

review for “significant procedural error[s],” including “failing

to consider the [18 U.S.C.] § 3553(a) [(2006)] factors[] . . .

or failing to adequately explain the chosen sentence.”                                 Gall,

552 U.S. at 51.         To avoid procedural error, “the district court

must make an individualized assessment,” wherein it applies the

relevant      § 3553(a)      factors          to   the    specific        facts   of     the

                                               2
defendant’s case.           United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009) (internal quotation marks omitted).

             Taylor argues that the district court’s reasons for

imposing the fifteen-year term of supervised release were not

individualized     and      could   have      been    stated    for    any    defendant

being sentenced to a term of supervised release.                        We disagree.

In   fashioning       the    sentence,       the     district    court       considered

Taylor’s criminal history, stating that the fifteen-year term of

supervised release would “help make sure the defendant, who has

a significant criminal history, does not violate the law in some

other     fashion.”         (J.A.   85). *         Further,    the    district    court

considered the need to deter Taylor from repeating his offense,

noting that the fifteen-year term of supervised release would

“assist the Government to prosecute Mr. Taylor should he in the

future fail again to register as he’s required.”                      (J.A. 85).    We

conclude that the district court demonstrated that it conducted

an   individualized         assessment       and    that   Taylor’s      sentence   is

procedurally reasonable.

             Taylor also argues that his sentence is substantively

unreasonable.         We review the substantive reasonableness of a

sentence for abuse of discretion, “examin[ing] the totality of

the circumstances.”          United States v. Mendoza-Mendoza, 597 F.3d

      *
          “J.A.” refers to the joint appendix filed by the parties.



                                             3
212, 216 (4th Cir. 2010).                Assuming, without deciding, that the

supervised     release      term    is    not     entitled    to    a   presumption      of

reasonableness on appeal, see United States v. Goodwin, ___ F.3d

___, ___, 2013 WL 1891302 at *5-*9 (7th Cir. May 8, 2013) (No.

12-2921),      we   conclude       that     the    supervised       release       term   is

nevertheless substantively reasonable.                      The district court was

statutorily authorized to impose Taylor’s fifteen-year term of

supervised release.          See 18 U.S.C. § 3583(k) (2006) (authorizing

range of five years to life of supervised release for violation

of 18 U.S.C. § 2250).              Moreover, the district court adequately

considered the § 3553(a) factors applicable to the imposition of

supervised release.            See 18 U.S.C. § 3583(c) (2006).                    We find

Taylor’s     argument       that    his     fifteen-year       term     of      supervised

release does not reflect his history and characteristics or the

nature and circumstances of the instant offense unpersuasive.

The   district      court    referenced          Taylor’s    “significant         criminal

history”    when     explaining       the   fifteen-year       term        of   supervised

release (J.A. 85) and expressed concern that Taylor registered

for years in Ohio and understood his obligation, but when he

moved to West Virginia, Taylor “decided just not to comply.”

(J.A.   75).        Further,    the      district    court     found       that   Taylor’s

sentence “reflects the nature and circumstance of the offense,

[and] the history and characteristics of [Taylor].”                             (J.A. 89).

Although    Taylor     argues      that     the     district       court     should   have

                                             4
considered that his offense was not as serious as other sex

offenses, the district court was not permitted to consider the

seriousness of Taylor’s offense when determining the term of

supervised release.        See 18 U.S.C. § 3583(c).         Accordingly, we

conclude   that     that   Taylor’s   term   of    supervised     release   is

substantively reasonable.

           We therefore affirm the district court’s judgment.               We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are    adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      5